EXHIBIT Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA71361-5000 Tel 318.484.7400 www.cleco.com NEWS RELEASE Investor Contacts: Analyst Inquiries: Media Contact: Cleco Corporation: Dresner Companies: Cleco Corporation: Ryan Gunter Kristine Walczak Fran Phoenix (318) 484-7724 (312) 780-7205 (318) 484-7467 Rodney J. Hamilton (318) 484-7593 For Immediate Release Cleco Corp. Posts 2008 First-Quarter Net Income of $22.1 Million PINEVILLE, La., May 6, 2008 – Cleco Corp. (NYSE: CNL) reported today 2008 first-quarter net income applicable to common stock of $22.1 million, up $13.9 million from the $8.2 million recorded in the first quarter of On an earnings per share (EPS) basis, Cleco recorded earnings of $0.37 per diluted share, up $0.23 per share from the $0.14 per share recorded in the first quarter of 2007. Results were driven mainly by $0.18 per share of higher AFUDC (allowance for funds used during construction) from Cleco Power associated with the Rodemacher Unit 3 project. “Construction of our Rodemacher Unit 3 project remains on budget and on schedule to begin commercial operations in October 2009.As of March 31, 2008, we have spent roughly $714 million of the billion-dollar budget,” Cleco President and CEO Michael Madison said. “Rodemacher Unit 3 is a 600-MW solid-fuel unit designed with circulating fluidized-bed (CFB) technology.Petroleum coke, or petcoke, a byproduct of the oil refinery business, will be the primary fuel source; however, the unit will be capable of utilizing a variety of other solid fuels such as renewables because of the technology we selected.This is why Rodemacher Unit 3 is the cornerstone of our strategy to create a diversified fuel portfolio,” said Madison. more Cleco Corporation Page 2of7 Consolidated Diluted Earnings Per Share Allocated to Subsidiaries Diluted EPS Three Months Ended March31 Subsidiary 2008 2007 Cleco Power LLC $0.46 $0.21 Cleco Midstream Resources LLC (0.08) (0.08) Corporate and Other1 (0.01) 0.01 Earnings applicable to common stock $0.37 $0.14 1Includes dividends on preferred stock Results for First-Quarter 2008: Major Reconciling Items for First-Quarter EPS 2008vs. 2007: $ 0.14 2007 First-Quarter Diluted EPS 0.01 Gains on energy hedging, net 0.06 Lower Cleco Power expenses 0.18 Higher Cleco Power AFUDC (0.02) Lower corporate results $ 0.37 2008 First-Quarter Diluted EPS Cleco Power’s 2008 first-quarter earnings - up $0.25 per share year over year · Kilowatt-hour sales were essentially even with last year’s results. First quarter 2008 kilowatt-hour sales were down 2 percent from the same period a year ago largely due to lower usage from industrial customers.Heating degree-days for the quarter were 6 percent below 2007 first quarter levels and were 17 percent below normal. (Million kWh) For the three months ended March 31 2008 2007 Change Electric Sales Residential 840 842 Commercial 554 543 2% Industrial 686 710 (3)% Other retail 32 33 (3)% Total retail 2,112 2,128 (1)% Sales for resale 71 102 (30)% Unbilled (57) (70) 19% Total retail and wholesale customer sales 2,126 2,160 (2)% more Cleco Corporation Page3of 7 · Mark-to-market and realized gains on energy hedging positions tied to a fixed-price wholesale contract as compared to the same period of 2007 contributed to a $0.01 per share increase primarily due to increases in natural gas prices. · Operating and maintenance expenses were $0.06 per share lower compared to the same period last year, primarily due to lower compensation and benefit expense as well as lower generation maintenance expense and lower professional fees. · AFUDC primarily associated with the Rodemacher Unit 3 project, contributed $0.18 per share more to results.The equity portion of AFUDC associated with the Rodemacher Unit 3 project was up $0.14 per share, while the debt portion of AFUDC contributed $0.04 per share more than in the first quarter of Cleco Midstream Resources’ 2008 first-quarter earnings – unchanged quarter over quarter Evangeline was down $0.03 per share for the first quarter of 2008 mainly due to the February planned outage.This was offset by a decrease in losses at Acadia largely due to lower interest paid to the holding company during the first quarter of 2008. Other Corporate earnings decreased $0.02 per share in the quarter-to-quarter comparison primarily due to lower affiliate interest received from Acadia. Earnings Guidance “We are maintaining our 2008 earnings target at a range of $1.60 to $1.70 per share,” Madison said.“Those targets assume normal weather, 2008 capital expenditures of about $265 million on the Rodemacher project (including AFUDC), and the continuation of our current rate plan.Cleco Midstream earnings targets assume continued performance by Evangeline’s tolling counterparty and are based on assumptions about Acadia’s plant operations and market conditions.” Strategic Update “We continue to achieve impressive results,” said Madison. “After nearly two years of persistent work, we have completed the first ever utility securitization in the State of Louisiana.The financing resulted in the issuance of approximately $180 million initial principal amount of storm recovery bonds to recover the remainder of Cleco Power’s unrecovered 2005 storm costs from hurricanes Katrina and Rita, with approximately $50 million being used to fund a storm reserve for future storms,” Madison said. “Additionally, we continue to advance through the long-term RFP process and are on schedule to select winning bids in August of 2008.Also, on the regulatory front, we are working diligently to prepare to file our rate case by the end of the second quarter of 2008 with rates anticipated to coincide with commercial operation of Rodemacher Unit 3,” said Madison.“This will be our first full rate case in more than 20 years.” “Finally, we continue to move forward in collaboration with our neighboring utilites, as well as the Southwest Power Pool, and the Louisiana Public Service Commission to develop a comprehensive transmission solution for the southern part of our service territory,” Madison concluded. more Cleco Corporation Page 4 of 7 Cleco management will discuss the company’s first-quarter 2008 results during a conference call scheduled for 11 a.m. Eastern time (10 a.m. Central time) Wednesday, May 7, 2008.The call will be broadcast live on the Internet.A replay will be available for 12 months. Investors may access the webcast through the company’s Web site at www.cleco.com by selecting “For Investors” and then “Cleco Corporation First-Quarter 2008 Earnings Conference Call.” Cleco Corp. is a regional energy company headquartered in Pineville, La.It operates a regulated electric utility company that serves 273,000 customers across Louisiana.Cleco also operates a wholesale energy business with approximately 1,350 megawatts of nameplate generatingcapacity.For more information about Cleco, visit www.cleco.com. Financial tables follow: more Cleco Corporation Page5of 7 CLECO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Thousands, except share and per share amounts) (UNAUDITED) For the three months ended March 31, 2008 2007 Operating revenue Electric operations $ 209,881 $ 213,020 Other operations 10,064 9,269 Affiliate revenue 2,606 1,461 Operating revenue 222,551 223,750 Operating expenses Fuel used for electric generation 45,536 55,496 Power purchased for utility customers 89,794 84,147 Other operations 22,275 26,315 Maintenance 10,113 10,241 Depreciation 19,547 20,098 Taxes other than income taxes 8,831 9,799 Gain on sales of assets (99 ) Total operating expenses 195,997 206,096 Operating income 26,554 17,654 Interest income 1,617 2,567 Allowance for other funds used during construction 13,683 5,131 Equity loss from investees (4,574 ) (1,399 ) Other income 66 89 Other expense (669 ) (1,266 ) Interest charges Interest charges, including amortization of debt expenses, premium and discount, net of capitalized interest 14,121 13,657 Allowance for borrowed funds used during construction (4,577 ) (1,670 ) Total interest charges 9,544 11,987 Income before income taxes 27,133 10,789 Federal and state income tax expense 5,061 2,143 Net income 22,072 8,646 Preferred dividends requirements, net of tax 12 423 Net income applicable to common stock $ 22,060 $ 8,223 more Cleco Corporation Page6of 7 CLECO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Continued) (Thousands, except share and per share amounts) (UNAUDITED) For the three months ended March 31, 2008 2007 Average shares of common stock outstanding Basic 59,907,896 57,854,737 Diluted 60,083,024 58,198,391 Basic earnings per share From continuing operations $ 0.37 $ 0.14 Net income applicable to common stock $ 0.37 $ 0.14 Diluted earnings per share From continuing operations $ 0.37 $ 0.14 Net income applicable to common stock $ 0.37 $ 0.14 Cash dividends paid per share of common stock $ 0.225 $ 0.225 more Cleco Corporation Page 7 of7 CLECO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Thousands) (UNAUDITED) At March 31, 2008 At Dec. 31, 2007 Assets Current Assets Cash and cash equivalents $ 108,934 $ 129,013 Accounts receivable, net 91,781 87,983 Other current assets 194,020 188,520 Total Current Assets 394,735 405,516 Property, plant and equipment, net 1,815,284 1,725,880 Equity investment in investees 253,056 258,101 Prepayments, deferred charges and other 469,763 317,126 Total Assets $ 2,932,838 $ 2,706,623 Liabilities Current Liabilities Long-term debt due within one year $ 108,350 $ 100,000 Accounts payable 115,423 129,946 Other current liabilities 174,325 127,521 Total Current Liabilities 398,098 357,467 Deferred credits and other liabilities 653,179 568,684 Long-term debt, net 861,025 769,103 Total Liabilities 1,912,302 1,695,254 Shareholders’ Equity Preferred stock 1,029 1,029 Common shareholders’ equity 1,027,916 1,018,731 Accumulated other comprehensive loss (8,409 ) (8,391 ) Total Shareholders’ Equity 1,020,536 1,011,369 Total Liabilities and Shareholders’ Equity $ 2,932,838 $ 2,706,623 Please note:In addition to historical financial information, this news release contains forward-looking statements about future results and circumstances, including, without limitation, statements regarding the Rodemacher Unit 3 project and earnings guidance.There are many risks and uncertainties with respect to such forward-looking statements, including the weather and other natural phenomena, state and federal legislative and regulatory initiatives, the timing and extent of changes in commodity prices and interest rates, the operating performance of Cleco Power’s and Cleco Midstream’s facilities, the financial condition of the company’s tolling agreement counterparty, the performance of the tolling agreement by such counterparty, construction and operational startup of Rodemacher Unit 3, the continuation of the existing rate plan, the outcome of Cleco Power’s rate case, the results of Cleco Power’s long-term RFP, and other risks and uncertainties more fully described in the company’s latest Annual Report on Form 10-K and Quarterly Report on Form 10-Q.Actual results may differ materially from those indicated in such forward-looking statements.
